                      IN THE UNITED STATES DISTRICT COURT                                5/31/2019
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                         LYNCHBURG DIVISION

 GEBO CERMEX USA, INC., ET AL.,                        CASE NO. 6:18-cv-00080

                                     Plaintiffs,
                       v.                              MEMORANDUM OPINION

 ALLIANCE INDUSTRIAL CORP.,

                                   Defendant.          JUDGE NORMAN K. MOON

       This matter is before the Court upon Defendant Alliance Industrial Corp.’s motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6). (Dkt. 21). Plaintiffs Gebo Cermex USA, Gebo

Cermex Canada, and Gebo Packing Solutions France (“Gebo Cermex” or “Gebo”) manufacture

and sell low pressure dynamic accumulation tables to customers that manufacture food

packaging products. Gebo Cermex has filed suit against Alliance Industrial Corp. (“Alliance”)

for allegedly infringing on Gebo’s patent for a low pressure accumulation table. Alliance moves

to dismiss under Rule 12(b)(6), arguing that Gebo’s patent claims are facially indefinite, and thus

invalid, because they recite both an apparatus and a method of using the apparatus. Because

dismissal on indefiniteness grounds would be premature prior to claim construction, the Court

will deny the motion to dismiss.

                                    I.       LEGAL STANDARD

       A motion to dismiss pursuant to Fed R. Civ. P. 12(b)(6) tests the legal sufficiency of a

complaint to determine whether a plaintiff has properly stated a claim; it “does not resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.”

Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). The Court must take all

facts and reasonable inferences in favor of the plaintiff, disregard any legal conclusions, and not


                                                   1
credit any formulaic recitations of the elements. Iqbal v. Ashcroft, 556 U.S. 662, 678 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007).

                                   II.       FACTS AS ALLEGED

       Plaintiffs Gebo Cermex USA, Gebo Canada, and Gebo France are part of the Tetra Laval

Industry Group, a “leading industrial conglomerate[] for the design, development, manufacture,

and sale of efficient production, processing, packaging, and distribution of food and accessories.”

(Dkt. 1 (“Complaint”) ¶ 4). Tetra Laval Industry Group “has secured numerous patents that

cover its innovations for the manufacturing of food packaging products.” (Id. ¶ 6). On January

2, 2001, U.S. Patent No. 6,168,005 (“’005 Patent”) was issued to Gebo France, titled “Low

Pressure Dynamic Accumulation Table.” (Id. ¶¶ 14, 21). The accumulation table conveys

products such as cans or bottles from one production machine to another. Gebo USA and Gebo

Canada both sell low pressure accumulation tables encompassed by the ’005 Patent “under co-

exclusive license from Gebo France.” (Id. ¶ 9). The ’005 Patent contains 18 claims. (Dkt. 1-1 at

11). Claim 1 of the ’005 Patent appears to be the only independent claim, and claims 2–18 all

appear to depend on Claim 1. (Id.).

        In Count One of the complaint, Gebo alleges that Alliance Industrial Corp., a Virginia

corporation, “makes, uses, sells, offers for sale, and/or imports in the United States Accused

Products that are encompassed” by certain claims of the ’005 Patent, in violation of 35 U.S.C. §

271. (Complaint ¶ 16). Specifically, Gebo contends that Alliance infringes on “at least claims 1,

2, and 17 of the ’005 Patent.” (Id. ¶ 17).

       In Count Two of the complaint, Gebo alleges that Alliance’s patent infringement was

willful “based on its knowledge of the ’005 Patent and its subsequent conduct over the last

eleven (11) years.” (Id. ¶ 50). Gebo alleges that it notified Alliance of the ’005 Patent in April



                                                 2
2007, and that Alliance “responded to Gebo, admitting that it had reviewed the ’005 Patent.” (Id.

¶¶ 51–52). The parties also had contact via letter in June 2010, when “Gebo updated Alliance

about the conclusion of previous litigation[] involving [the] ’005 Patent,” requested a

“commitment” that no products covered by the ’005 Patent “are being manufactured or sold at

present, and will not be manufactured or sold until after expiration of the ’005 Patent,” and

requested an “accounting of accumulation tables sold by Alliance in the past.” (Id. ¶ 58). The

complaint includes no allegations about how Alliance responded to this June 2010 letter. Gebo

contends that it is entitled to recover treble damages and attorneys’ fees as a result of Alliance’s

willful patent infringement. (Id. ¶ 59).

                                           III.   ANALYSIS

       Alliance presents one argument in support of its motion to dismiss under Rule 12(b)(6),

namely that Gebo’s patent claims “are invalid as indefinite on their face” because they “recite

both an apparatus and a method of using the apparatus.” (Dkt. 21 at 1). Specifically, Alliance

contends that two claims in the ‘005 Patent are indefinite because they “require using the

apparatus at specific speeds” and “using the apparatus to convey products.” (Id. at 7).

       Patents are presumed valid. See 35 U.S.C. § 282(a). “A patent is invalid for

indefiniteness if its claims . . . fail to inform, with reasonable certainty, those skilled in the art

about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901

(2014). “A single patent may include claims directed to one or more classes of patentable

subject matter, but      no single claim may cover more than one subject matter

class.” Microprocessor Enhancement Corp. v. Texas Instruments, Inc., 520 F.3d 1367, 1374

(Fed. Cir. 2008). See also 35 U.S.C. § 112(b) (requiring that a patent include “one or more

claims particularly pointing out and distinctly claiming the subject matter which the inventor . . .



                                                  3
regards as the invention”). When a claim in a patent covers “both an apparatus and a method of

use of that apparatus,” the claim will be invalid as indefinite if its coverage of both an apparatus

and a use method creates ambiguity “as to when the mixed subject matter claim would be

infringed.” Microprocessor Enhancement Corp., 520 F.3d at 1374. See also IPXL Holdings,

LLC v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005) (finding a claim indefinite for

covering both an apparatus and a method of using that apparatus where it was “unclear whether

infringement of [the claim] occur[ed] when one creates a system that allows the user to [practice

the claimed method step], or . . . when the user actually [performs the method step]”).

       Although “the use of functional language in a claim may fail to provide a clear-cut

indication of the scope of subject matter embraced by the claim and thus can be indefinite,”

apparatus claims “are not necessarily indefinite for using functional language.” Microprocessor

Enhancement Corp., 520 F.3d at 1375 (internal quotations and citations omitted). “Indeed,

functional language in a means-plus-function format is explicitly authorized by” 35 U.S.C. §

112(f). Id. The chief question is whether the use of functional language leaves “unclear . . .

when infringement would occur.” H-W Tech., L.C. v. Overstock.com, Inc., 758 F.3d 1329, 1336

(Fed. Cir. 2014). Functional language that is directed only to a “functional capability” or

“system capabilities” of the apparatus in question generally does not “create confusion as to

when direct infringement occurs,” but functional language that is “directed both to systems and

to actions performed by [users]” may create sufficient confusion about when infringement occurs

as to warrant invalidation on indefiniteness grounds. In re Katz Interactive Call Processing

Patent Litig., 639 F.3d 1303, 1318 (Fed. Cir. 2011).

       Alliance argues that dismissal for indefiniteness is warranted here because although

Gebo’s claims “recite an apparatus in the preamble and in some of the elements” for a “low



                                                 4
pressure accumulation table,” the claims “also contain elements that require a method of using

the recited apparatus.” (Dkt. 21 at 7). Alliance points to two such alleged instances. First,

Alliance highlights the following italicized language in claim 1 of the ’005 Patent:

       At least two accumulation conveyors mounted to said frame; said at least one feed
       conveyor and said at least two accumulation conveyors defining an accumulation
       surface; said at least two accumulation conveyors having a variable accumulation
       conveying speed that is slower than said predetermined feed conveying speed. . . .

(Id.; dkt. 1-1 at 11). Alliance contends that this language “recites a method of using the

apparatus because it requires using the apparatus with the accumulation conveyors at a speed that

is slower than the feed conveyor.” (Dkt. 21 at 7.). Second, Alliance points to additional

language in claim 1, italicized below:

       Wherein (a) said at least one feed conveyor and said at least two accumulation
       conveyors are so mounted side by side that said at least one feed conveyor
       alternate with said at least two accumulation conveyors; and (b) said at least two
       accumulation conveyors, when energized, convey the products from said
       accumulation surface towards said outlet at a rate which is a function of the
       variable accumulation conveying speed of said at least two accumulation
       conveyors.

(Id. at 9; dkt. 1-1 at 11). Here again, Alliance argues that this language “requires using the

apparatus to energize the accumulation conveyors and convey products.”            (Dkt. 21 at 9).

Overall, Alliance contends, these two instances of functional language “create[] confusion as to

whether there can be infringement by merely making the apparatus or whether there is only

infringement through use of the apparatus.” (Id.). Accordingly, Alliance argues that the claims

must be dismissed as indefinite.

       In addition to substantively disputing that these claims are indefinite, Gebo contends that

it would be premature to dismiss the case on indefiniteness grounds at the Rule 12(b)(6) stage,




                                                 5
since claim construction and a Markman hearing have not yet taken place.1 (Dkt. 27 at 9). Gebo

points to several district court opinions declining to reach indefiniteness issues prior to claim

construction. (Id. at 9–10). In response, Alliance argues that the “Federal Circuit has routinely

affirmed dismissals under Rule 12(b)(6) for invalidity and non-infringement,” and notes one

Northern District of Ohio decision that reached a defendant’s indefiniteness arguments on a

motion for judgment on the pleadings under Fed. R. Civ. P. 12(c). (Dkt. 33 at 2–4). See WAGO

Verwaltungsgesellschaft mbH v. Rockwell Automation, No. 11-cv-00756, 2012 WL 775683, at

*4–5 (N.D. Oh. Mar. 7, 2012).

       The Court concludes that it would be premature to reach Gebo’s indefiniteness arguments

at this early stage. District courts routinely await decision of indefiniteness arguments until after

a Markman hearing and claim construction. See, e.g., Lecat’s Ventriloscope v. MT Tool & Mfg.,

No. 16-cv-5298, 2017 WL 1362036, at *7, n.6 (N.D. Ill. Jan. 6, 2017) (holding at the Rule

12(b)(6) stage that “because the issue of whether a patent claim is indefinite is closely

intertwined with claim construction . . . which has not yet occurred in this case, addressing

Defendant’s indefiniteness argument would be premature,” and collecting cases holding the

same); Audio MPEG, Inc. HP Inc. v. Societa Italiana Per Lo Sviluppo Dell’ Elettronica Spa, No.

2:15-cv-00073, 2016 WL 7010947, at *8 (E.D. Va. July 1, 2016) (“Although some courts have

dismissed claims as indefinite at the motion to dismiss stage . . . the Court finds that the more

prudent approach is to address indefiniteness either during or after the Markman hearing.”). One



1
        A Markman hearing is “a hearing to construe the claims pursuant” to Markman v.
Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).
MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1328 (Fed. Cir. 2007). In
Markman, the Federal Circuit held that the interpretation and construction of patent claim terms
is a matter of law to be decided by the court, not the jury, on the basis of “[t]he claims, the
specification, and the prosecution history,” as well as expert testimony and extrinsic evidence
where appropriate. See Markman, 52 F.3d at 979–81.
                                                 6
of the few district courts to dismiss claims as indefinite at the Rule 12(b)(6) stage did so in large

part because the parties had already “fully briefed their positions on the disputed claim terms

pursuant to” Markman, and the court had already heard “[e]xtensive oral argument” on the

“claim term disputes.” In re TLI Commc’ns LLC Patent Litig., 87 F.Supp.3d 773, 782 (E.D. Va.

2015).    Moreover, most of the decisions Alliance cites in favor of finding Gebo’s claims

indefinite were not decided at the Rule 12(b)(6) stage.2

         Given the settled practice among district courts of awaiting determination of

indefiniteness arguments until after a Markman hearing and claim construction, the Court will

deny Alliance’s motion to dismiss as premature at the Rule 12(b)(6) stage. Claim construction

has not yet occurred, a Markman hearing has not yet been held, and the Federal Circuit has

observed that analysis under 35 U.S.C. § 112(b)—from which the definiteness requirement

stems—“is inextricably intertwined with claim construction.” Atmel Corp. v. Info. Storage

Devices, Inc., 198 F.3d 1374, 1379 (Fed. Cir. 1999). Moreover, unlike in TLI Commc’ns, 87

F.Supp.3d at 782, the parties here have not “fully briefed their positions on the disputed claim

terms,” and the Court has not already “heard extensive oral argument” on claim construction.

Accordingly, the Court will deny Alliance’s motion to dismiss on indefiniteness grounds.




2
        See, e.g., Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 1400 (Fed. Cir. 2011)
(indefiniteness arguments decided at summary judgment stage); H-W Tech., L.C. v.
Overstock.com, Inc., 758 F.3d 1329, 1335–36 (Fed. Cir. 2014) (same); In re Katz, 639 F.3d at
1318 (same); IPXL Holdings, LLC, 430 F.3d at 1383–84 (same). See also WAGO, 2012 WL, at
*4–5 (deciding indefiniteness arguments on Rule 12(c) motion for judgment on the pleadings);
Intellect Wireless, Inc. v. Kyocera Commc’ns, Inc., No. 8-cv-01350, 2009 WL 3259996, at *3
(N.D. Ill. Oct. 8, 2009) (deciding indefiniteness arguments on partial summary judgment
motion).
                                                 7
                                     IV.      CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss, (dkt. 21), will be denied. An

appropriate accompanying order will issue.

                     31st day of May, 2019.
       Entered this _____




                                               8
